Citation Nr: 9934493	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to the restoration of a 60 percent rating for 
Meniere's disease, currently evaluated as noncompensable, to 
include whether the reduction in rating was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from April 1983 to February 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of May and August 1995 rating decisions of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that reduced the evaluation of the 
veteran's service-connected Meniere's syndrome from 60 
percent disabling to noncompensable.  


FINDINGS OF FACT

1.  The 60 percent disability rating for the veteran's 
service-connected Meniere's syndrome was in effect for less 
than five years.

2.  The veteran's Meniere's syndrome is manifested by hearing 
loss, intermittent tinnitus and complaints of occasional 
dizziness, nausea and vomiting that is not shown to cause a 
cerebellar gait.  

3.  The veteran's organic hearing acuity was manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 hertz of 9 decibels in the right ear and 21 decibels in 
the left ear with speech recognition ability 96 percent 
correct in the right ear and 80 percent correct in the left 
ear.


CONCLUSIONS OF LAW

1.  Restoration of a 30 percent evaluation for service-
connected Meniere's syndrome is warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.87a, Diagnostic Code 6205, 
3.344(c) (1999).  

2.  Restoration of a 60 percent evaluation for service-
connected Meniere's syndrome is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.87a, Diagnostic Code 6205, 
3.344(c) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  Cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that where veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well grounded claim for an 
increased rating); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  It 
is also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10 (1999).  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking work, 38 C.F.R. 
§ 4.2 (1999), and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (1999).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).

It is noted that during the development of this appeal, the 
criteria utilized to evaluate the degree of disability due to 
Meniere's syndrome was revised.  Where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the revised 
regulations may not be applied prior to their effective date.  
Rhodan v West, 12 Vet. App. 55 (1998).  The new regulations 
were considered in a July 1999 supplemental statement of the 
case.

Service connection for Meniere's syndrome was granted by the 
RO in a May 1992 rating decision.  A 30 percent rating was 
initially assigned, effective from February 1991.  The rating 
was increased to 60 percent disabling in a rating decision 
dated in August 1993, effective from July 1992.  That rating 
was based upon the medical records showing that the veteran 
had sustained a wrist fracture after falling due to an 
episode of Meniere's disease and the results of a March 1993 
VA examination.  As noted the rating was proposed to be 
reduced to noncompensable by rating decision dated in May 
1995.  An August 1995 rating decision implemented the 
reduction, effective November 1995.  

Since the 60 percent disability evaluation for the veteran's 
service-connected Meniere's syndrome was not in effect for 
five or more years, this case is not subject to the 
requirements set forth at 38 C.F.R. § 3.344(a) and (b) 
(1999).  38 C.F.R. § 3.344(c) (1999); see Brown v. Brown, 
5 Vet. App. 413, 417-19 (1993). 

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) has held that several general 
regulations are applicable to all rating reduction cases, 
regardless of whether the rating at issue has been in effect 
for five or more years.  The Court has stated that certain 
regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability."  
Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 
4.2, 4.13 (1996)).  The Brown case articulated three 
questions that must be addressed in determining whether a 
rating reduction was warranted by the evidence.  First, a 
rating reduction case requires ascertaining "whether the 
evidence reflects an actual change in the disability."  
Second, it must be determined whether the examination reports 
reflecting such change were based upon thorough 
examinations."  Third, it must be determined whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 421.  Regulations also provide 
that reexamination disclosing improvement will warrant 
reduction in the rating.  38 C.F.R. § 3.344(c) (1999).

With respect to rating reduction claims, the issue is whether 
the RO was justified, by a preponderance of the evidence, in 
reducing the veteran's rating.  If not, the veteran's ratings 
must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  

In a July 1992 written statement, Robert A. Crawley, M.D. 
reported that tests of the veteran were consistent with 
Meniere's disease and that he failed to respond to 
conservative medical management, at least concerning control 
of his vertiginous spells.  His hearing had remained stable.  
It was Dr. Crawley's opinion that the veteran was 100 percent 
disabled.  Also associated with the claims folder were Dr. 
Crawley's treatment records of the veteran dated from 1991 to 
1992, including tests results and notation that the veteran 
complained of episodes of vertigo three to four times a week.

Records from the Oak Ridge Orthopedic Center, dated from July 
through October 1992, showed that the veteran sustained a 
fracture of the left distal radius when he fell from his back 
porch, a distance of almost 12 feet.  It was noted that he 
had Meniere's disease that was poorly controlled by 
medication.  He was reportedly currently medically retired 
because of it.

On VA joints examination in February 1993, the veteran 
complained of recurrent vertigo, nausea and vomiting.  This 
occurred with remarkable regularity, although the veteran 
would reportedly go several days without it and it would then 
suddenly hit him.  It would occur in episodes that started 
with an aura such as some sort of sensation in the ears and 
tinnitus.  He would then begin severe vertigo, causing him to 
sit or lay down, followed by severe nausea and vomiting.  He 
would usually have the dry heaves for a while and was quite 
fatigued for a day or so afterward.  The veteran stated that 
he was unable to work.  With the above episodes it was hard 
to see him doing any kind of gainful employment.  He had to 
take medication two to four times a week.  The examiner's 
impression included Meniere's syndrome with frequent and 
recurring dizziness, nausea and vomiting, and recent fall 
with fracture of the left wrist secondary.

A VA audio-ear disease examination was conducted in March 
1993.  At that time, it was noted that the veteran had a 
three to four year history of intermittent episodes of true 
rotary vertigo and decreased hearing in the left ear.  A 
complete work-up had confirmed the diagnosis of Meniere's 
disease.  He stated that the medication Meclizine helped him 
tremendously.  He was currently asymptomatic.  Examination 
was within normal limits.  An audiogram revealed a moderate 
low frequency sensorineural hearing loss in the left ear and 
bilateral high frequency sensorineural hearing loss.  Speech 
discrimination scores were excellent.  The impression was 
Meniere's disease.  

On the audiological evaluation in March 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
20
40
LEFT
50
40
35
30
65

Average pure tone thresholds were 22.5 in the right ear and 
42.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 in the left ear.

An audio-ear examination was conducted by VA in May 1995.  At 
that time, the examiner reported that the veteran had some 
episodes of vertigo, but no associated hearing loss.  The 
examiner did not believe that there was a confirmed diagnosis 
of Meniere's disease of record.  The veteran complained of 
some intermittent episodes of some fullness in the right ear 
and some unsteadiness.  There were several audiograms of 
record.  The examiner reported that these has shown only a 
mild high frequency hearing loss, with a demonstration of no 
low frequency hearing loss.  The veteran's present complaints 
were of a fullness in the right ear that lasted a short 
period of time.  There were no significant changes in hearing 
associated with these episodes.  Examination disclosed only 
some mild high frequency hearing loss and was otherwise 
normal.  There was no ear disease present that would affect 
the veteran's balance.  The diagnosis was of left, mild high 
frequency hearing loss.  There was no evidence from the 
audiogram that the veteran had Meniere's disease, although 
from his history, the veteran could have an atypical 
Meniere's disease.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in May 1995.  The veteran reported 
feeling pressure in his ears and then becoming dizzy and 
nauseated.  He also stated that he had about six ear 
infections in the past year.  He complained of intermittent 
tinnitus that occurred two to three times a day. Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
25
LEFT
5
5
10
15
55

Average pure tone thresholds were 9 decibels in the right ear 
and 21 decibels in the left ear with speech recognition 
ability 96 percent in the right ear and 80 percent in the left 
ear.  

A statement, dated in June 1995, was received from Robert A. 
Crawley, M.D.  He stated that the veteran continued to be 
symptomatic with dizziness and that the veteran's history 
suggested that this was a disabling and recurrent problem.  
On examination, there was no nystagmus and tympanic membranes 
remained normal.  An audiogram revealed bilateral high 
frequency sensorineural hearing loss that was a little worse 
in the left ear.  An electronystagmography revealed no 
abnormalities, but despite these findings, Dr. Crawley stated 
that the veteran continued to be symptomatic from Meniere's 
disease, which was an evolving disorder, waxing and waning 
over a period of time.  This disease was considered to be 
very disabling.  

An ear disease examination was conducted by VA in May 1999.  
At that time, the veteran stated that he had dizziness that 
came 6 to 8 times per month and lasted anywhere from 1 to 15 
minutes.  He had nausea and vomiting approximately one to two 
days following these episodes.  He stated that he often had 
tinnitus in his ears; however, this did not necessarily lead 
to the dizziness, nausea and vomiting.  He had no aches or 
pain in the ears.  He did have frequent ear infections, three 
in the past year.  On physical examination, there was no 
obvious abnormality.  Neurologic examination was normal, with 
the veteran's gait to be within normal limits.  He was able 
to do heel and toe walking without any difficulty.  There was 
no nystagmus.  The diagnoses were Meniere's disease and 
chronic otitis media.  

VA outpatient treatment records, dated from May 1991 to 
November 1998, showed that the veteran has had intermittent 
complaints of vertigo for which he requested medication.  It 
was not shown that he has requested treatment for attacks 
that occurred once per month or more.  In September 1993, the 
veteran complained of dizziness at times.  He was to follow 
up in three to four months.  No new complaints or symptoms 
were voiced in December 1993.  In May 1994, the veteran had 
no complaints.  It was noted that he was painting on a part-
time basis (two to three times a week) and performing odd 
jobs.  In June 1994, the veteran reported that he had a dizzy 
spell and fell last week.  He had no complaints in November 
1994.  In May 1996, the veteran stated that he had good and 
bad days but was fine.  In January 1997, he reported anxiety 
over anticipating an attack of Meniere's in public.  He took 
medication as needed before activities that might cause 
dizziness.   He complained of increased tinnitus in his ears, 
worse on the left, in November 1997.

Severe Meniere's syndrome, with frequent and typical attacks, 
vertigo, deafness, and a cerebellar gait warrants a 100 
percent evaluation.  Moderate disease, with less frequent 
attacks, including a cerebellar gait warrants a 60 percent 
rating.  With aural vertigo and deafness, a 30 percent rating 
is warranted.  38 C.F.R. § 4.87a, Diagnostic Code 6205 
(effective prior to June 10, 1999).  

Meniere's disease will be rated as 60 percent disabling where 
there is hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times per month, 
with or without tinnitus.  With hearing impairment with 
vertigo less than one per month, with or without tinnitus, a 
30 percent rating is warranted.  Meniere's syndrome may also 
be evaluated by separately evaluating vertigo, as peripheral 
vestibular disorder, hearing impairment and tinnitus, 
whichever method results in the higher overall evaluation, 
but separate ratings cannot be combined under the criteria 
for Meniere's syndrome itself.  38 C.F.R. § 4.87, Diagnostic 
Code 6205 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. Part 4, § 4.31 (1999). 

The veteran's Meniere's syndrome was rated as 60 percent 
disabling in 1993 as a result of clear documentation of 
impaired gait noted when the veteran fell and broke his left 
wrist.  He has appealed the reduction to the noncompensable 
rate.  For reasons which will be given, the Board finds that 
while a reduction is appropriate, the proper evaluation for 
the veteran's Meniere's disease should be 30 percent.  

The veteran continues to have hearing loss, symptoms of 
vertigo, and tinnitus.  Despite the comments by the examiner 
who evaluated the veteran in May 1995, there is clear 
evidence of both low and high frequency hearing loss in the 
left ear.  Moreover, the diagnosis of Meniere's disease has 
long ago been confirmed.  Dr. Crawley clearly reports that 
the veteran has complaints of recurrent dizziness.  A fact 
that is again reported by the VA examiner who evaluated the 
veteran in May 1999.  Under these circumstances, a Meniere's 
disease productive of aural vertigo and deafness is 
demonstrated.  However, as a cerebellar gait has not been 
noted recently, 60 percent rating is not warranted under the 
old regulations.  The veteran reported that he fell on only 
one occasion, i.e., in June 1994.  It was also shown that he 
was able to perform part-time employment in 1994.  There were 
no complaints or findings of a cerebellar gait on 
examinations in 1995 and 1999.  Indeed, in 1999 the veteran's 
gait was within normal limits.  He was able to do heel and 
toe walking without any difficulty.

The recently revised regulations give two ways in which to 
evaluate Meniere's disease.  One can either evaluate the 
vertigo, hearing loss and tinnitus separately or combine the 
symptoms under an overall evaluation for Meniere's syndrome.  
It is noted that a required element for a 60 percent rating 
under Meniere's syndrome (Diagnostic Code 6205) is that the 
veteran must manifest a cerebellar gait one to four times per 
month.  As noted above, there is no evidence that that 
veteran has manifested this symptom recently, much less one 
to four times per month.  The veteran last reported that he 
fell in June 1994.  Therefore, a 60 percent rating under the 
revised criteria is not warranted.  

Vertigo is separately rated as a peripheral vestibular 
disorder, which may be assigned a 30 percent rating with 
dizziness and occasional staggering.  A 10 percent rating is 
warranted for occasional dizziness.  38 C.F.R. § 4.87, 
Diagnostic Code 6204.  Recurrent tinnitus will be assigned a 
10 percent evaluation.  38 C.F.R. § 4.87, Diagnostic Code 
6260.  

The veteran manifests only occasional dizziness, reported to 
be up to eight times per month.  Therefore, only a 10 percent 
rating would be warranted for this symptom.  His tinnitus 
could carry a separate 10 percent rating, but an increase for 
his Meniere's disease may only be assigned if a rating in 
excess of 10 percent for his hearing loss if found.  

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI and VII.  The assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann  v. Principi, 3 Vet. App. 345 (1992).  
In the instant case, the application of the rating schedule to 
the audiometric results shown in May 1995 shows that a 
compensable evaluation is not warranted for a bilateral 
hearing loss.  

Because the Board concludes, in comparing these treatment 
records, that the veteran's disability actually reflected an 
improvement in his ability to function under the ordinary 
conditions of life, the Board finds that the evidence shows 
that a rating reduction to 30 percent is justified in this 
case.  38 C.F.R. § 4.10 (1999); see also 38 C.F.R. § 4.13 
(1999) ("When any change in evaluation is to be made, the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or for worse, and 
not merely a difference in the thoroughness of the examination 
or in use of descriptive terms."); Brown, 5 Vet. App. at 421.  
Current findings do not support an evaluation in excess of 30 
percent.  Therefore, the evaluation is restored to this extent 
only.  


ORDER

Restoration of the rating for the veteran's service connected 
Meniere's syndrome to 30 percent is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  

Restoration of the rating for the veteran's service connected 
Meniere's syndrome to 60 percent is denied.

		
	P.M. DILORENZO
	Member, Board of Veterans' Appeals

 

